

117 S1822 IS: To direct the Secretary of Commerce to establish within the Bureau of Economic Analysis of the Department of Commerce a China Economic Data Coordination Center.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1822IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo direct the Secretary of Commerce to establish within the Bureau of Economic Analysis of the Department of Commerce a China Economic Data Coordination Center.1.China Economic Data Coordination Center(a)In generalThe Secretary of Commerce, in coordination with the Secretary of the Treasury, shall establish within the Bureau of Economic Analysis of the Department of Commerce a China Economic Data Coordination Center (in this section referred to as the Center).(b)DutiesThe Center, in coordination with the heads of other relevant Federal agencies and the private sector, shall collect and synthesize official and unofficial Chinese economic data on developments in the People's Republic of China’s financial markets and United States exposure to risks and vulnerabilities in the People's Republic of China’s financial system, including data on—(1)baseline economic statistics such as gross domestic product (GDP) and other indicators of economic health;(2)national and local government debt;(3)nonperforming loan amounts;(4)the composition of shadow banking assets;(5)the composition of the People's Republic of China’s foreign exchange reserves;(6)bank loan interest rates;(7)United States retirement accounts tied to Chinese investments;(8)the People's Republic of China’s exposure to foreign borrowers and flows of official financing for the Belt and Road Initiatve and other trade-related initiatives, including data from the Export-Import Bank of China, the China Export and Credit Insurance Corporation (Sinosure), and the China Development Bank;(9)sovereign or near-sovereign loans made by the People's Republic of China to other countries or guaranteed by sovereign entities; and(10)Chinese domestic retirement accounts and investments.(c)BriefingsThe Center shall provide to the appropriate congressional committees and the private sector on a biannual basis briefings on implementation of the duties of the Center.(d)Reports and public updates(1)Reports(A)In generalThe Center shall submit to the appropriate congressional committees on a quarterly basis a report in writing on implementation of the duties of the Center.(B)Matters to be includedThe reports required by subparagraph (A) shall include—(i)key findings, data, a description of the research and development activities of the affiliates of United States multinational enterprises operating in the People's Republic of China, and a description of the implications of such activities for United States production, employment, and the economy; and(ii)a description of United States industry interactions with Chinese state-owned enterprises and other state-affiliated entities and inbound Chinese investments.(2)Public updatesThe Center shall provide to the public on a monthly basis updates on implementation of the duties of the Center.(e)Recommendations and strategiesThe Secretary of the Treasury, using data collected and synthesized by the Center under subsection (b) and in consultation with the Center, shall—(1)develop recommendations and strategies for ways in which the United States can respond to potential risks and exposures within the People's Republic of China’s financial system; and(2)submit to the appropriate congressional committees a report that contains such recommendations and strategies.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Energy and Commerce of the House of Representatives; and(2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate. 